447 F.2d 151
George ZARZOUR, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1293 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Sept. 13, 1971.

N. P. Callahan, Jr., Birmingham, Ala.  (court appointed), for petitioner-appellant.
George Zarzour, pro se.
John W. Stokes, Jr., U.S. Atty., Allen L. Chancey, Jr., Asst. U.S. Atty., Atlanta, Ga., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Georgia, Albert J. Henderson, Jr., District Judge.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966